internal_revenue_service number release date index number ---------------------- ------------------------------------ --------------------------- ----------------------- -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-135732-04 date date taxpayer legend legend ---------------------------------------------------------------------------------------------- ------------------------ ------------------------ ------- ------- ----------------------- individual a individual b cpa firm --------------- tax_year x tax_year y dear --------------- this replies to your letter dated date in which you request on behalf of taxpayer an extension of time under sec_301_9100-3 to file the annual certification described in sec_1_1503-2 for the entities and tax years listed on schedule a which is attached to and made a part of this ruling letter additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-135732-04 individual a states in his affidavit that he is the senior tax manager of taxpayer and had the primary responsibility for all applicable years for ensuring that taxpayer complied with applicable federal_income_tax laws for each of taxpayer’s international investments this responsibility included ensuring that all elections and certifications were timely and properly made individual a further states that he was aware of the requirement to file an election and agreement under sec_1_1503-2 and that this election and agreement was included in the tax_return for each year that included dual consolidated losses however individual a also states that he was not aware of the requirement to file the annual certification under sec_1_1503-2 and that it was not included in any_tax return as filed with respect to tax_year x after taxpayer filed its consolidated federal_income_tax return taxpayer engaged cpa firm to review that return as filed and to make taxpayer aware of any issues including elections or statements that might not have been included with respect to the consolidated federal income for tax_year y the engagement letter required cpa firm to review the return and to sign the return as the paid preparer individual b a partner in the cpa firm was the engagement partner responsible for the review of the tax_year x and y tax returns individual b states in his affidavit that he inadvertently failed to discover that the annual certifications were not included in the tax returns as filed taxpayer represents that the income_tax laws of each country in which the entities listed on schedule a was a resident does not deny the use of losses expenses or deductions of entity to offset income of another person because the dual_resident_corporation is also subject_to income_taxation by another country on their respective worldwide income or on a residence basis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 plr-135732-04 in the present situation the annual certification described in sec_1 g vi b is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the annual certifications described in sec_1_1503-2 for the entities and tax years listed on schedule a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the annual certifications sec_301_9100-1 for example a taxpayer that is subject_to mirror legislation enacted by a foreign_country may be ineligible to file election agreements pursuant to sec_1_1503-2 a copy of this ruling letter should be associated with the annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of the associate chief_counsel international enclosures schedule a copy for purposes
